DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. 
Applicant’s Argument 1: The applicant argues that claim 1 recites an operation of “extracting a slice of the range matrix having only one layer, with different rows of the slice being associated with different chirps and with different receive antennas.” In contrast, Subburaj operates on each receiver data set separately. 
Examiner’s Response 1: The Examiner disagrees. Figure 8 of Subburaj step 8 describes receiving reflected frame of chrps and generating digital IF signal for each receive antenna of the FMCW radar system. Paragraph 16 of Subburaj describes that the reflected signal received by each antenna of the FMCW radar system. Paragraph 17 of Subburaj each receive channel (e.g., receiving antenna in the FMCW radar system and/or associated processing hardware), a range fast Fourier transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data from the time domain to the frequency domain…in some examples, the FMCW radar system may generate one set of range FFT results (e.g., one range array (or range matrix)) for each receive antenna in the FMCW radar system. 

Examiner’s Response 2:  The Examiner disagrees. Paragraph 17 of Subburaj describes that each receive channel (e.g., receiving antenna in the FMCW radar system and/or associated processing hardware), a range fast Fourier transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data from the time domain to the frequency domain…in some examples, the FMCW radar system may generate one set of range FFT results (e.g., one range array (or range matrix)) for each receive antenna in the FMCW radar system. In paragraph 19, Subburaj describes that for each range array a Doppler FFT  is performed over each of the corresponding range values of the chirps in the sequence. For example, a Doppler FFT is performed on each of the N columns of the M×N array. At least some peak values in the resulting M×N range-Doppler plane, which may also be referred to as a range-Doppler array or range-Doppler slice, correspond to the range and relative speed (e.g., velocity) of potential objects in the view of the radar. In at least one example, the FMCW radar system generates one range-Doppler array for each receive antenna of the FMCW radar system. In paragraph 26, Subburaj describes that in some examples, a range FFT operation may be performed for each sequence of chips received by each of the receive antennas of the FMCW radar system.


Examiner’s Response 3: The Examiner disagrees. As shown above for response to arguments 1-2 already, Subburaj signal processing is performed on each receive channel. In paragraph 70, Subburaj describes computing a phase difference for an object peak in corresponding range-Doppler arrays…by subtracting the phase of the object peak in one range-Doppler array…in at least one example, a search may be performed in each of the range-Doppler arrays to locate the object peak….search can be performed in the approximate area of each of the range-Doppler arrays to locate the peak. Paragraph 4 of Subburaj describes computing, via the processing element, a second velocity estimate based on phase differences of a first peak in the at least one range-Doppler array.
Amendment to claims 3-4, 11 and 19 overcomes 112(b) rejections.
Amendment to claims 3-4, 7, 11, 15 and 19 has been acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 11-13, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj (US 20200309939 A1), and further in view of Magngiapane et al. (US 5,175,554).
Regarding Claim 1, Subburaj (‘939) discloses “a radar detection method with antenna calibration (para 4: a method for determining an approximate velocity in a radar system), the method comprising:
forming a detection matrix from signals detected by an arrangement of receive antennas in response to chirps transmitted by an arrangement of transmit antennas, the detection matrix having multiple rows each corresponding to one of said chirps, multiple columns each corresponding to a sample of said signals, and multiple planes each corresponding to one of said receive antennas (paragraph 15: radar systems transmit a frame containing a series of frequency ramps referred to as chirps; para 4: a first velocity estimate based on at least one range-Doppler array obtained based on transmitting a frame of chirps having a first sequence of chirps and a second sequence of chirps offset from the first sequence of chirps by Δf; paragraph 16: multiple sequences of chirps (e.g., such as consecutive sequences of equally spaced chirps) are transmitted and reflections of these chirps received to generate radar signals. After each sequence of chirps, there may be some idle time (e.g., inter-frame idle time) to allow for processing the radar signals resulting from the reflected chirps. The acquisition time of a sequence of chirps and the subsequent inter-frame idle time together may form a radar frame. In at least one example, the reflected signal received by each antenna of the FMCW radar system);
deriving a range matrix by performing a frequency transform on a portion of each row of the detection matrix; extracting a slice of the range matrix having only one layer, with different rows of the slice being associated with different chirps and with different  (paragraph 17: each receive channel (e.g., receiving antenna in the FMCW radar system and/or associated processing hardware), a range fast Fourier transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data from the time domain to the frequency domain. At least some peak values in the resulting frequency domain array correspond to ranges (distances) of potential objects. In some examples, the results of the range FFTs are saved in memory, for example, for further processing. In some examples, the FMCW radar system may generate one set of range FFT results (e.g., one range array (or range matrix)) for each receive antenna in the FMCW radar system. In at least one example, if there are N time samples in a chirp, N range results each corresponding to a specific range bin are stored for the chirp. Similarly, if there are M chirps in the chirp sequence, arrays of M×N range values are generated by the range FFTs in which the N columns are the signal values for the corresponding range bins across the M chirps]; [para 26: the radar transceiver IC 205 includes functionality to perform at least a portion of the signal processing of radar signals (e.g., the reflected chirps and/or the digital IF signals) received in the radar transceiver IC 205, and to provide the results of this signal processing to the processing unit 210 via the interface 225. In at least one example, the radar transceiver IC 205 performs a range FFT for each received frame (e.g., each sequence of chirps of the frame) of the radar transceiver IC 205];
deriving a velocity matrix from the extracted slice by performing a frequency transform on a portion of each column of the extracted slice (paragraph: for each range array a Doppler FFT  is performed over each of the corresponding range values of the chirps in the sequence. For example, a Doppler FFT is performed on each of the N columns of the M×N array. At least some peak values in the resulting M×N range-Doppler plane, which may also be referred to as a range-Doppler array or range-Doppler slice, correspond to the range and relative speed (e.g., velocity) of potential objects in the view of the radar. In at least one example, the FMCW radar system generates one range-Doppler array for each receive antenna of the FMCW radar system; paragraph: In some examples, a range FFT operation may be performed for each sequence of chips received by each of the receive antennas of the FMCW radar system. In another example, the demodulated digital IF signals are communicated to the processing unit of the FMCW radar system, which performs the range FFTs);
analyzing the velocity matrix to determine a current peak width (paragraph 70: At operation 830, the FMCW radar system computes a phase difference for an object peak in corresponding range-Doppler arrays. The FMCW radar system computes the phase difference, for example, by subtracting the phase of the object peak in one range-Doppler array (e.g., a range-Doppler array corresponding to a chirp of the first sequence of chirps) from a phase of the object peak in another range-Doppler array (e.g., corresponding to the second sequence of chirps offset from the first sequence of chirps by Δf). In at least one example, a search may be performed in each of the range-Doppler arrays to locate the object peak. Because the stationary object is known, the approximate location of a peak or peak corresponding to the object may be known. Thus, the search can be performed in the approximate area of each of the range-Doppler arrays to locate the peak); and 
based on the current peak width, phase shifts associated with one or more of the receive antennas (paragraph 4: computing, via the processing element, a second velocity estimate based on phase differences of a first peak in the at least one range-Doppler array and at least a second range-Doppler array, where the at least second range-Doppler array is obtained based on transmitting the frame of chirps having the first sequence of chirps and the second sequence of chirps offset from the first sequence of chirps by the Δf; paragraph 52: At operation 430, the FMCW radar system determines a velocity of a potential object in view of the FMCW radar system according to each range-Doppler array. In at least one example, the row and column number of the peak in the range-Doppler arrays respectively correspond to the velocity and the range of a potential object in view of the FMCW radar system. In at least one example, the velocity of the potential object is further refined by finding a difference between phases of peaks in the range-Doppler arrays, for example, as described below with reference to FIG. 7. in one example a phase of the values in each range bin of the array 502 are modified by adding 2*π*IF *ΔT; paragraph 79: If a peak corresponding to a stationary object is found, at operation 965 the systematic phase offsets are computed based on the phase differences determined for the peak using frequency offset Δf.sub.1 and the phase differences determined for the peak using frequency offset Δf.sub.2. For example, corresponding phase differences are averaged to determine the systematic phase offsets, one for each corresponding pair of receive channels]”. 
Subburaj (‘939) disclosescorresponding phase differences are averaged to determine the systematic phase offsets, one for each corresponding pair of receive channels. Subburaj (‘939) does not explicitly disclose “adjusting, phase shifts associated with one or more of the receive antennas.”
Magngiapane et al. (‘554) teaches “adjusting, phase shifts associated with one or more of the receive antennas (Fig. 4A: phase shifters; column 12 lines 34-59: the phase shifters 273V, 273H are all controlled by control signals supplied by the digital data processor 30 (FIG. 1). It should now be appreciated by those of skill in the art that the variable attenuators 271V, 271H and the phase shifters  273V, 273H provide the sidelobe monitor (not numbered) with a null forming capability which is useful in cancelling noise jammers which might otherwise render the latter ineffective).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Subburaj (‘939) with the teaching of  Magngiapane et al. (‘554) for performing calibration of receive antennas efficiently.
Regarding Claim 3, which is dependent on independent Claim 1, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention. Subburaj (‘939) does not explicitly disclose “adjusting the phase shifts associated with one or more of 
Magngiapane et al. (‘554) teaches “adjusting the phase shifts associated with one or more of the receive antennas comprises controlling one or more phase shifters conveying the signals from the receive antennas in said arrangement of receive antennas (Fig. 4A: phase shifters; column 12 lines 34-59: the phase shifters 273V, 273H are all controlled by control signals supplied by the digital data processor 30 (FIG. 1). It should now be appreciated by those of skill in the art that the variable attenuators 271V, 271H and the phase shifters 273V, 273H…which is useful in cancelling noise)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Subburaj (‘939) with the teaching of  Magngiapane et al. (‘554) for performing calibration of receive antennas efficiently.
Regarding Claim 4, which is dependent on independent Claim 1, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention. Subburaj (‘939) does not explicitly disclose “forming the detection matrix from signals detected by the arrangement of receive comprises processing the signals to add respective phase shifts as determined by said adjusting operation.”
Magngiapane et al. (‘554) teaches “forming the detection matrix from signals detected by the arrangement of receive comprises processing the signals to add respective phase shifts as determined by said adjusting operation (Fig. 4A: phase shifters; column 12 lines 34-59: the phase shifters 273V, 273H are all controlled by control signals supplied by the digital data processor 30 (FIG. 1). It should now be appreciated by those of skill in the art that the variable attenuators 271V, 271H and the phase shifters 273V, 273H…which is useful in cancelling noise)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Subburaj (‘939) with the teaching of  Magngiapane et al. (‘554) for performing calibration of receive antennas efficiently.
Regarding Claim 5, which is dependent on independent claim 1, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention. Subburaj (‘939) further discloses “forming the detection matrix from signals detected by the arrangement of receive antennas in response to chirps transmitted by the arrangement of one or more transmit antennas comprises forming the detection matrix from signals detected by the arrangement of receive antennas in response to chirps transmitted by exactly one transmit antenna (paragraph 22: one or more antennas (e.g. transmit and/or receive antennas) to transmit chirps and to receive reflected chirps. For example, the radar transceiver IC generates a frame of equally spaced chirps and provides that frame of chirps to at least one transmit antenna for transmission).
Regarding independent claim 9, which is a corresponding apparatus claim of independent method claim 1, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention. Subburaj (‘939) further discloses “a radar transceiver [Fig. 2: radar transceiver IC 205]”, “one or more transmitter circuits [para 21: multiple transmitters transmit in sequence]”, “an arrangement of receivers [para 42: plurality of receivers]”, “a processor coupled to the one or more transmitter circuits and the arrangement of  (paragraph: the processing unit 210 includes any one or more suitable processors or combinations of processors as needed for processing data received from the radar transceiver IC 205 and or providing data to the radar transceiver IC 205. For example, the processing unit 210 may include any one or more of a digital signal processor (DSP), a microcontroller, a system-on-a-chip (SOC) combining both DSP and microcontroller processing, a field-programmable gate array (FPGA), or any combination of the foregoing).”
Regarding Claim 11, which is dependent on independent claim 9, and which is a corresponding device claim of method claim 3, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention as shown above for claim 3.
Regarding Claim 12, which is dependent on independent claim 9, and which is a corresponding device claim of method claim 4, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention as shown above for claim 4.
Regarding Claim 13, which is dependent on independent claim 9, and which is a corresponding device claim of method claim 5, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention as shown above for claim 5.
Regarding independent claim 17, which is a corresponding system claim of independent method claim 1, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention. Subburaj (‘939) further discloses “a non-transitory computer readable medium storing software executable by a processor, wherein the software comprises instructions (paragraph 34: he memory 348, in at least one example, provides on-chip storage (e.g., a non-transitory computer readable storage medium) which may be used, for example, to communicate data between the various components of the radar transceiver IC 300, to store software programs executed by processors on the radar transceiver IC 300, etc.).”
Regarding Claim 19, which is dependent on independent claim 17, and which is a corresponding system claim of method claim 3, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention as shown above for claim 3.
Regarding Claim 20, which is dependent on independent claim 17, and which is a corresponding system claim of method claim 4, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention as shown above for claim 4.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj (US 20200309939 A1)/Magngiapane et al. (US 5,175,554), and further in view of Jansen (US 2020/0049812 A1).
Regarding Claim 2, which is dependent on independent claim1, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention. Subburaj (‘939)/Magngiapane et al. (‘554) does not explicitly disclose “adjusting the phase shifts associated with one or more of the receive antennas comprises repeating said operations of forming, deriving a range matrix, extracting, deriving a velocity matrix, and analyzing to iteratively minimize the current peak width”.
Jansen (‘812) teaches “adjusting the phase shifts associated with one or more of the receive antennas comprises repeating said operations of forming, deriving a range matrix, extracting, deriving a velocity matrix, and analyzing to iteratively minimize the current peak width (paragraph 41: FIG. 8 shows an embodiment 330 of a method for resolving velocity ambiguity in a MIMO RADAR system. At 332, at 2-D matrix “Q” is formed from the data received at the receive channels 48. The formation of matrix Q is detailed in the description of FIG. 3 and FIG. 4. Matrix Q includes a plurality of complex data arranged in rows defining range gates (n), and columns defining Doppler gates (p). Each Doppler gate includes a plurality of complex valued samples have a frequency range covering each transmitted signal with their respective frequency offsets to ensure orthogonality between transmit channels 20. The complex data is processed by an outer loop  indexed by each range gate “n”, and an inner loop indexed by each Doppler gate “p”).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Subburaj (‘939)/Magngiapane et al. (‘554)  with the teaching of  Jansen (‘812) for performing calibration of receive antennas more accurately.
Regarding Claim 10, which is dependent on independent claim 9, and which is a corresponding device claim of method claim 2, Subburaj (‘939)/Magngiapane et al. (‘554)/Jansen (‘812) discloses all the claimed invention as shown above for claim 2.
Regarding Claim 18, which is dependent on independent claim 17, and which is a corresponding system claim of method claim 2, Subburaj (‘939)/Magngiapane et al. (‘554)/Jansen (‘812) discloses all the claimed invention as shown above for claim 2.

Claim 6-8, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj (US 20200309939 A1)/Magngiapane et al. (US 5,175,554), and further in view of Jensen et al. (US 2016/0131752 A1).
Regarding Claim 6, which is dependent on independent claim1, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention. Subburaj (‘939)/Magngiapane et al. (‘554) does not explicitly disclose “extracting the slice of the range matrix comprises extracting a row from each plane”.
Jansen (‘752) teaches “extracting the slice of the range matrix comprises extracting a row from each plane (paragraph 37: a two dimensional FFT may be used to calculate the relative radial velocity to the reflector along with the range of the reflector. FIG. 4 illustrates the two FFT steps of the calculation of a two dimensional FFT. The DSP 140 may calculate an FFT on the set of data samples corresponding to each transmitted FMCW chirp in the sequence of FMCW chirps. Each row in step 1 corresponds to one of the FMCW chirps in the sequence. Each resulting frequency sample of the FFT corresponds to a specific received beat frequency and hence a range, resulting in a series of range gates).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Subburaj (‘939)/Magngiapane et al. (‘554)  with the teaching of  Jansen (‘752) for performing calibration of receive antennas more effectively.
Regarding Claim 7, which is dependent on claim 6, Subburaj (‘939)/Magngiapane et al. (‘554)/Jansen (‘752) discloses all the claimed invention. Subburaj (‘939) further discloses “extracting a row from each plane comprises extracting rows where each row corresponds to a different chirp (paragraph: the row and column number of the peak in the range-Doppler arrays respectively correspond to the velocity and the range of a potential object in view of the FMCW radar system)”. 
Regarding Claim 8, which is dependent on independent claim1, Subburaj (‘939)/Magngiapane et al. (‘554) discloses all the claimed invention. Subburaj (‘939)/Magngiapane et al. (‘554) does not explicitly disclose “extracting a second slice of the range matrix, the second slice having one layer corresponding to a single receive antenna, with different rows of the second slice being associated with different chirps and with different transmit antennas”.
Jansen (‘752) teaches “extracting a second slice of the range matrix, the second slice having one layer corresponding to a single receive antenna, with different rows of the second slice being associated with different chirps and with different transmit antennas (paragraph 37: a two dimensional FFT may be used to calculate the relative radial velocity to the reflector along with the range of the reflector. FIG. 4 illustrates the two FFT steps of the calculation of a two dimensional FFT. The DSP 140 may calculate an FFT on the set of data samples corresponding to each transmitted FMCW chirp in the sequence of FMCW chirps. Each row in step 1 corresponds to one of the FMCW chirps in the sequence. Each resulting frequency sample of the FFT corresponds to a specific received beat frequency and hence a range, resulting in a series of range gates).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Subburaj (‘939)/Magngiapane et al. (‘554)  with the teaching of  Jansen (‘752) for performing calibration of receive antennas more effectively.
Subburaj (‘939) discloses “deriving a second velocity matrix from the second slice by performing a frequency transform on a portion of each column of the extracted  (paragraph 18: for each range array a Doppler FFT  is performed over each of the corresponding range values of the chirps in the sequence. For example, a Doppler FFT is performed on each of the N columns of the M×N array. At least some peak values in the resulting M×N range-Doppler plane, which may also be referred to as a range-Doppler array or range-Doppler slice, correspond to the range and relative speed (e.g., velocity) of potential objects in the view of the radar. In at least one example, the FMCW radar system generates one range-Doppler array for each receive antenna of the FMCW radar system]; [para 26: In some examples, a range FFT operation may be performed for each sequence of chips received by each of the receive antennas of the FMCW radar system. In another example, the demodulated digital IF signals are communicated to the processing unit of the FMCW radar system, which performs the range FFTs);
analyzing the second velocity matrix to determine a second peak width (paragraph 70: At operation 830, the FMCW radar system computes a phase difference for an object peak in corresponding range-Doppler arrays. The FMCW radar system computes the phase difference, for example, by subtracting the phase of the object peak in one range-Doppler array (e.g., a range-Doppler array corresponding to a chirp of the first sequence of chirps) from a phase of the object peak in another range-Doppler array (e.g., corresponding to the second sequence of chirps offset from the first sequence of chirps by Δf). In at least one example, a search may be performed in each of the range-Doppler arrays to locate the object peak. Because the stationary object is known, the approximate location of a peak or peak corresponding to the object may be known. Thus, the search can be performed in the approximate area of each of the range-Doppler arrays to locate the peak); and 
based on the second peak width, phase shifts associated with one or more of the transmit antennas (paragraph 4: computing, via the processing element, a second velocity estimate based on phase differences of a first peak in the at least one range-Doppler array and at least a second range-Doppler array, where the at least second range-Doppler array is obtained based on transmitting the frame of chirps having the first sequence of chirps and the second sequence of chirps offset from the first sequence of chirps by the Δf; para 52: At operation 430, the FMCW radar system determines a velocity of a potential object in view of the FMCW radar system according to each range-Doppler array. In at least one example, the row and column number of the peak in the range-Doppler arrays respectively correspond to the velocity and the range of a potential object in view of the FMCW radar system. In at least one example, the velocity of the potential object is further refined by finding a difference between phases of peaks in the range-Doppler arrays, for example, as described below with reference to FIG. 7. in one example a phase of the values in each range bin of the array 502 are modified by adding 2*π*IF *ΔT; paragraph 79: If a peak corresponding to a stationary object is found, at operation 965 the systematic phase offsets are computed based on the phase differences determined for the peak using frequency offset Δf.sub.1 and the phase differences determined for the peak using frequency offset Δf.sub.2. For example, corresponding phase differences are averaged to determine the systematic phase offsets, one for each corresponding pair of receive channels)”. 
Subburaj (‘939) discloses corresponding phase differences are averaged to determine the systematic phase offsets, one for each corresponding pair of receive channels. Subburaj (‘939) does not explicitly disclose “adjusting, phase shifts associated with one or more of the transmit antennas.”
Jansen (‘752) teaches “adjusting, phase shifts associated with one or more of the transmit antennas (paragraph 45: The first phase shifter 860 and first switch 864 are connected to a first transmit antenna (not shown). The first phase shifter 860 and first switch 864 may be a first signal encoder. The first phase shifter 860 may apply a phase shift to the generated waveform and the first switch 864 may determine whether the signal is transmitted or not. The second phase shifter 862 and second switch 866 operate in a similar manner. The second phase shifter 862 and second switch 866 may be a second signal encoder).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Subburaj (‘939)/Magngiapane et al. (‘554)  with the teaching of  Jansen (‘752) for performing calibration of transmit antennas more effectively.
Regarding Claim 14, which is dependent on independent claim 9, and which is a corresponding device claim of method claim 6, Subburaj (‘939)/Magngiapane et al. (‘554)/Jansen (‘752) discloses all the claimed invention as shown above for claim 6.
Regarding Claim 15, which is dependent on claim 14, and which is a corresponding device claim of method claim 7, Subburaj (‘939)/Magngiapane et al. (‘554)/Jansen (‘752) discloses all the claimed invention as shown above for claim 7.
Regarding Claim 16, which is dependent on independent claim 9, and which is a corresponding device claim of method claim 8, Subburaj (‘939)/Magngiapane et al. (‘554)/Jansen (‘752) discloses all the claimed invention as shown above for claim 8.
Regarding Claim 21, which is dependent on independent claim 17, and which is a corresponding system claim of method claim 8, Subburaj (‘939)/Magngiapane et al. (‘554)/Jansen (‘752) discloses all the claimed invention as shown above for claim 8.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santra et al. (US 20190317191) describes a method for human detection includes: transmitting a plurality of chirps towards objects of a scene using a millimeter-wave radar to produce echo signals; receiving a first echo signal using the millimeter-wave radar to produce a first set of data; identifying first initial targets based on the first set of data; selecting a first angle based on the first set of data; performing a Fractional Fourier Transform (FrFT) on the first set of data based on the first initial targets using the first angle; identifying first targets by comparing peaks of the FrFT of the first set of data with a first threshold; after receiving the first echo signal, receiving a second echo signal using the millimeter-wave radar to produce a second set of data; identifying second initial targets based on the second set of data; selecting a second angle based 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648